Citation Nr: 0109025	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to an increased evaluation for service-connected 
pulmonary tuberculosis, reinfection type, status post 
treatment with left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to November 
1946.

This appeal arises from an August 1999 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
evaluated the veteran's service-connected pulmonary 
tuberculosis, reinfection type, as 30 percent disabling.  The 
veteran's notice of disagreement (NOD) was received in 
November 1999.  The RO issued the statement of the case (SOC) 
in February 2000.  The veteran's substantive appeal was 
received in March 2000.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran made his initial service connection claim for 
pulmonary tuberculosis, reinfection type, status post 
treatment with left pneumothorax in November 1946.  The RO 
granted service connection in February 1947.  It determined 
that the veteran's condition was 100 percent disabling.   
Because the tuberculosis had been fully arrested, the RO 
subsequently decreased the veteran's disability rating to a 
noncompensable level pursuant to regulatory provisions of 
law.

The veteran made further contact with the RO in June 1999.  
He indicated that he was experiencing chest pains and that he 
had tuberculosis.  He indicated his desire to have a physical 
examination.  On subsequent examination, the veteran 
complained of shortness of breath with minimal exertion.  
Testing included X-rays and measurement of the degree of 
impairment of the veteran's pulmonary function.  X-rays 
indicated significant pleural thickening in the left 
hemithorax, with decreased volume compared to the right.  On 
testing of the veteran's pulmonary function, his forced 
expiratory capacity volume in one second (FEV-1) was 65 
percent of predicted value, and his forced vital capacity 
(FVC) was 60 percent of predicted value.  Based on this 
physical examination, the RO determined that a 30 percent 
disability rating was warranted.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
This new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 
amended at 38 U.S.C. § 5103A(a)).

With respect to traumatic chest wall defects, the applicable 
diagnostic code allows a 10 percent disability rating where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted; 
FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent; or 
where Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843.  However, the veteran was not 
afforded a maximum oxygen consumption test nor a DLCO (SB).

On review of the evidence of record, the Board finds that the 
medical examination of July 1999 was insufficient to allow a 
finding concerning the veteran's claim.  In this regard, we 
note that Diagnostic Code 6843, which addresses traumatic 
chest wall defect, pneumothorax, hernia, etc., is rated 
according to the degree of impairment on pulmonary function 
tests.  Those tests include FEV-1, FVC, DLCO(SB), and maximum 
oxygen consumption.  During the July 1999 examination, only 
FEV-1 and FVC tests were administered.  The U.S. Court of 
Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with all applicable rating criteria.  
See Wisch v. Brown, 8 Vet.App. 139 (1995) (medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied on as evidence 
against a claim); see also Massey v. Brown, 7 Vet.App. 204 
(1994).

Regarding the provision of medical examinations, the VCAA 
states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(d)).

Because of the above noted deficiency, the Board is without 
sufficient medical evidence to make a finding regarding the 
veteran's claim.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence n support of our findings of fact, rather 
than provide our own medical judgment in the guise of a Board 
decision.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Accordingly, the veteran should be afforded an additional VA 
examination, to include the above noted testing, to determine 
the severity of his current symptoms.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

Further, the Board notes that the veteran's claims folder 
does not appear to have been reviewed n conjunction with the 
examination.  The RO's July 1999 computer-generated 
examination request worksheet indicates that the claims 
folder was not to be made available to the VA examiner for 
review.  The report of the July 1999 examination indicates 
that the veteran's previous medical records were not 
available to the examiner.  The examiner suggests that 
comparison with previous X-rays and notes that none were made 
available to the examining radiologist.  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121,124 (1991); Lineberger v. Brown, 5 
Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet.App. 
454,456 (1993); 38 C.F.R. § 3,326 (2000).  The RO should 
therefore take the necessary measures to ensure that the 
veteran's claims folder is made available to the examiner 
prior to any future examination.

The Board also notes references to records not otherwise 
associated with the claims folder.  The record indicates that 
the veteran may be seeking care through a private physician.  
The July 1999 VA examination report states that the veteran 
was receiving healthcare from a Dr. Vivian Roberto.  Records 
from that physician are not currently associated with the 
claims folder.  The Court has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

In view of the foregoing, the Board finds that additional 
development is necessary.  Therefore, this case is Remanded 
to the Ro for the following action:

1.  The RO should request that the 
veteran submit the names and addresses of 
all VA and non-VA medical care providers 
who have treated him for his service-
connected pulmonary tuberculosis since 
June 1999.  All records not already 
included in the claims folder should be 
obtained, to include those from Dr. 
Roberto.  Once obtained, all records must 
be permanently associated with the claims 
folder.

2.  The RO should schedule the veteran 
for VA medical examination to determine 
the severity of the residuals of his 
service-connected pulmonary tuberculosis.  
The veteran should be properly notified 
of the date, time, and place of the 
examinations in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner(s) 
prior to examination.  Such tests as 
indicated by this remand should be 
performed, to include FEV-1, FVC, 
DLCO(SB), and maximum oxygen consumption, 
to determine the degree to which the 
veteran's pulmonary functioning is 
impaired.  Should the examiner refrain 
from performing one or more of the above 
indicated tests, a written explanation 
for his or her action should be provided.

3.  Following completion of the foregoing, 
the RO should review the claims folder to 
ensure that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, including absence 
from the medical reviews of  all opinions 
requested, appropriate corrective action is 
to be implemented.

4.  In addition, all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, should be completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  


5.  When the above development has been 
completed, the case should be reviewed by the 
RO.  If the decision remains adverse to the 
veteran, he and his representative should be 
issued a supplemental statement of the case 
(SSOC) and afforded a reasonable opportunity 
to respond.  The SSOC should include citation 
to all relevant regulatory provisions.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



 

